Situation in Guinea (debate)
The next item is the Council statement on the situation in Guinea.
President-in-Office of the Council. - Mr President, we move from one item to the next. This is a very serious and important subject which the honourable Members have raised and chosen to put on the agenda.
On Monday, 28 September, more than 100 people were killed in Conakry, Guinea, when members of the Guinean security forces shot into crowds of demonstrators. Guinean citizens had gathered in a stadium in the capital to demonstrate against the presumed intention of the Guinean military interim leader, Captain Moussa Dadis Camara, to run for President. The final death toll is still unknown, as the soldiers also collected the bodies rather than allow them to be counted at public morgues. At this stage, we do not know the real dimension of these tragic events. The number of injured people is said to be at least 1 200, and eye witnesses have reported that soldiers raped women on the streets of Conakry.
During the violent repression, several opposition leaders were wounded and temporarily arrested. The number of protestors still under detention is also unknown; the houses of opposition leaders were ransacked and shops looted by uniformed men. In a TV statement the following day, Captain Camara expressed his condolences with the families of those killed and visited some of the injured. He proclaimed two days of national mourning and pledged to investigate the violence. He distanced himself from the killings by saying that he was not in control of the elements of the military responsible for the atrocities.
The European Union immediately and forcefully condemned these brutal and shocking events. A Presidency declaration, a statement by High Representative Solana and a statement by EU Commissioner De Gucht were issued the following day. We will have to insist on the liberation of the arrested prisoners and a thorough investigation of the events.
The violence in Guinea received worldwide condemnation. The UN Security Council was briefed last Wednesday on the situation in the country. The African Union condemned the events and decided to prepare a report on possible measures to be taken. The Economic Community of West African States (ECOWAS) called for a full international inquiry into the matter. Parliament, as you know, condemned the unconstitutional change of power, and in its resolution of 15 January 2009, called for respect for human rights and a rapid return to constitutional order. The EU decided to open consultations under Article 96 of the Cotonou Agreement, and EU development aid - apart from humanitarian aid and support for democratic transition - was frozen.
We have not been alone. Our international partners have acted in line with us. The African Union and ECOWAS decided to suspend Guinea until it established a democratically elected parliament or government. An international contact group on Guinea co-chaired by the African Union and ECOWAS, and with participation by the European Union, was put into place. In March, the military junta agreed with the opposition to have elections before the end of 2009, which gave reasonable hope for a peaceful and democratic transition. Captain Camara gave his assurances that none of the coup leaders would stand for political office. A national transitional council was to guide the transition process and prepare the necessary modification of the constitution in order to help elections.
What can we do, then, to prevent further violence, and how can we help the people of Guinea in their legitimate desire for democracy, the rule of law, peace and development? Well, there are three main areas of action. First of all, we should maintain and reinforce political pressure on the regime in Conakry, notably in the context of the international group. Captain Camara's decision not to run could allow calm to return. The nomination of the President of Burkina Faso, Mr Blaise Compaoré, as facilitator in the crisis on behalf of ECOWAS and the International Contact Group, is a very positive sign, and the European Union has welcomed this appointment via the Presidency. We hope that his mediation will contribute to a secure, peaceful and lasting solution to the situation in Guinea.
Secondly, the option of targeted sanctions against individuals responsible for violence could be further explored. We will need to coordinate this approach with the African Union and other international and bilateral partners. The upcoming EU-African Ministerial Troika in Addis Ababa and the meeting on Guinea on 12 October in Abuja will be important in this respect.
Thirdly, we should continue to provide humanitarian aid to the civilian population and support the democratic transition process. The latter will nevertheless depend on the credible willingness of the transitional authorities of Guinea to re-engage in a peaceful and constructive dialogue with a clear commitment to refraining from further violence and to respecting the human rights and political freedoms of its citizens. We will spare no efforts to help the people of Guinea in this critical moment and we are determined to support a return to civilian, constitutional and democratic government through free and transparent elections. We encourage all stakeholders in Guinea to refrain from violence and to make a peaceful and democratic transition.
Mr President, Mrs Malmström, the crisis in Guinea is, in my opinion, symptomatic of a wider problem which occurs, unfortunately, in many African countries. That problem is the weakness of democratic institutions and the underdevelopment and sometimes even the lack of mechanisms characteristic of mature civil societies. This is important for Europe not only because we are bound to our values - it is also important for purely pragmatic reasons.
We discuss the effectiveness of development cooperation fairly often. This is not unusual, because we are the largest donor of this aid, and we must be interested in its effective use. However, we do have to face the fact that we will not achieve progress in effectiveness if the countries which make use of this development cooperation are not in a position to give minimum guarantees on the good use of this aid. Yet it so happens that it is hard to build such guarantees without democracy and civil society.
Yesterday, Mr Camara accused France of humiliating Africans by breaking off relations with Guinea. This is not true. France has not humiliated Africans. It is Mr Camara himself who has humiliated his compatriots and Africans. He has humiliated them, because he has allowed killings, he has allowed rapes. The reaction of France and the French Government was justified and proper, and our position should be equally resolute and severe.
It is a paradox, but the situation is fairly simple. We cannot fail to react to the brutal action which has been seen in Guinea. We must demand a halt to the use of violence. With Mrs Malmström, I think the mission of the President of Burkina Faso is a very good thing, and I wish him success. Let us hope that it will be effective. We should also support the African Union, which has announced the imposition of sanctions if civilian rule is not restored.
We know about the commitment of Sweden to the process of building democracy. We know that just this is a real priority of the Presidency in the area of development policy. We know, too, that the Swedish Government has both experience and a record of success in this area. I want, therefore, to hope and believe that this commitment, in a case so difficult and extreme as Guinea, will be effective and will produce good fruit.
Mr President, the worrying developments concerning the political situation and security in Guinea require a firm response by the European Union. Indeed, as you know, on 28 September 2009, troops under the Guinean Government carried out the bloody repression of a peaceful demonstration uniting all of the opposition parties, causing 157 deaths and injuring more than a thousand people, some of whom suffered particularly vile instances of rape and mutilation. The Republic of Guinea is a country that has experienced only two dictatorial regimes since its independence in 1958. It is time for this infernal spiral to come to an end.
The European Union, its Member States and its institutions had already condemned Moussa Dadis Camara's coup d'état on 28 December 2008. As is procedure, the Council then applied Article 96 of the Cotonou Agreement to establish a road map with the Guinean authorities, to be used as a framework for democratic transition. This list of measures included, in particular, the organisation of free and transparent elections within a year and the commitment that members of the CNDD, notably Moussa Dadis Camara, would not stand in these elections.
Captain Camara's decision to postpone the organisation of elections until spring 2010 and his refusal to raise the issue of whether he would stand for the Guinean Presidency were a sign of what was to come, with the current escalation. Thus, the demonstration that was bloodily repressed on 28 September was aimed precisely at calling on the junta to honour its commitments. The reaction of the government in office in Conakry shows its true intentions quite clearly: to eliminate all forms of democratic opposition in order to remain in power.
In response, the international community has unanimously condemned these violent actions and the Guinean regime. Outraged by these massacres, our Parliament's Committee on Fisheries recently refused, quite rightly, to vote for the Fisheries Agreement between the European Union and Guinea.
Today, and in light of the latest events, the European Parliament would like to know the decisions the Council intends to take to address this situation. First of all, does the Council intend to push for the creation of an international commission of inquiry on the events of 28 September? How does the Council intend to act to ensure that the CNDD respects its commitments, namely to organise free and transparent elections as soon as possible, without the participation of Moussa Dadis Camara or another member of the CNDD? With regard to Article 96 of the Cotonou Agreement, what measures does the Council intend to take against the Guinean junta? Finally, what concrete commitments has the Council made to support the different initiatives run by ECOWAS, the African Union and the International Contact Group on Guinea?
Mr President, Mrs Malmström, ladies and gentlemen, firstly, I wish to extend every sympathy to the Conakry victims on behalf of both the Group of the Alliance of Liberals and Democrats for Europe and the 30 African parliamentarians in the ACP-EU Liberal Democrat Network whom we met last week to discuss, among other things, the situation in Guinea, together with the chairman of Guinea's liberal party, a party which, unfortunately, has been directly affected by the violence.
As for what needs to be done, with regard to certain areas already mentioned by the Swedish Presidency, our requests are as follows: firstly, that together with our African Union partners, we demand the release of the prisoners and political leaders still being detained. Secondly, we must demand that free and democratic elections are held, without the participation of members of the National Council for Democracy and Development. Thirdly, I call for targeted sanctions to be adopted without too much pussyfooting around, since we must, in any case, send out a very clear message, in view of the atrocities which have been committed. Fourthly, we too wish to raise the issue of the fisheries agreement: we in the ALDE Group voted against it in the Committee on Fisheries, thereby helping secure the majority necessary to block the agreement, as far as possible. We believe that this is another important decision that the Council must take.
The fifth point is that we must establish targeted programmes to assist the victims, especially the women who were raped and who certainly need special dedicated help. Lastly, there is the question of justice. For us, it is vital to have not only an international commission of inquiry, but also the full involvement of the International Criminal Court. We believe that if there is a lesson to be learnt from the Conakry victims, it is to confirm once again that justice must be done and that people who commit crimes of this nature in Africa or anywhere else cannot get off scot-free.
Presidents, Ministers, ladies and gentlemen, we cannot remain silent in the face of the tragic events which took place last week in Guinea. The violence that was used against the opponents and, in particular, women, is utterly appalling and unacceptable.
I wish to express my support for the victims as well as their families, some of whom are still waiting for the return of their loved ones' remains, which were taken away by the junta in order to cover up the traces of a true massacre.
In addition to the current measures being initiated by the Council and the Commission, the parliamentary situation today allows us to react to these violent acts and to send out a strong message to the Guinean Government by rejecting the Report on the Fisheries Partnership Agreement with Guinea, which we will vote on during the next plenary session.
The Committee on Development already unanimously rejected, in September, this fisheries agreement between the European Union and Guinea, expressing doubts over the use of the funds allocated by the European Union. Aside from the fact that it seems inappropriate to allocate funds on the basis of fish catches made by European boats without taking into account either fishery resources or the effects on the local population, the recent events make us fear that these funds will be used for military purposes against the Guinean population.
Ladies and gentlemen, the European Parliament cannot endorse the fisheries agreements with Guinea while the victims' wounds are still fresh. Doing so would send out the wrong message to the Guinean Government. It would be a scandal which I cannot bring myself to endorse.
Mr President, ladies and gentlemen, like many other new MEPs here, I was struck by the attention given to human rights in the debates held in this House, and particularly in those of our President Buzek. I subscribe to this completely because, if I am here, if I headed a list during the European elections in France, it is above all because I am a campaigner for associations and, specifically, a human rights campaigner.
As such, I cannot be indifferent to the events in Guinea, as these were human rights campaigners, and more generally representatives of civil society, who were arrested, raped, in the case of women, and massacred on 28 September: more than 150 people were killed and more than 1 250 people were injured - as you said, Minister - in a single day. The repression continued in the days that followed and is still continuing, despite the fact that these people - as has also been said - came peacefully to remind Mr Camara of his own commitments. There is no doubt, according to the witness statements flooding in, that, contrary to the declarations made by the captain, these violent acts were carried out by forces close to the government.
The situation there is confused, but having regrouped within the Guinean National Council of Civil Society Organisations, civil society organisations are appealing to the international community for help. In the last few months, this National Council has set an example in these countries of Africa by organising a major process for the Guinean people on the basis of the commitments made by Mr Camara.
The news reaching us from Guinea is alarming. We cannot just make do with speeches here, in the European Parliament. This debate is taking place at our request, at the request of the Group of the European United Left - Nordic Green Left, but we must go further. We call for the explicit condemnation of the repression of the demonstration.
You have talked to us about targeted sanctions, Minister. Could you tell us more about this? On the matter of calling an immediate halt to persecution, of releasing all those arrested and of establishing an international commission of inquiry on these events, I believed, Minister, that we were moving in the right direction. However, could you give us some more information about this too?
You also told us that all aid had been frozen, except for humanitarian and food aid. To us, that seems a minimum, but in practical terms, how can we support the transition to democracy?
Mr President, we want a resolution to be voted on in the next Strasbourg part-session so that the European Parliament does not just limit itself to speeches, but acts by taking a decision, as it was able to do last January. I will say it once again: this is a matter of urgency. The organisations on the ground are warning us of the risk of ethnic conflict. We must not wait for a new Rwanda before we react; human rights must be defended in Africa just as they must be defended everywhere else in the world.
(IT) Mr President, ladies and gentlemen, Mrs Malmström described the situation in Guinea perfectly. For several weeks, Guinea has been the scene of violent clashes during which free citizens demonstrating in the streets in the name of their political beliefs have been subjected to unprecedented violence. The Guinean Government is persecuting and killing anyone whose political beliefs differ from those of their leaders, thereby depriving the people of any kind of freedom which, as we well know, is obviously an inviolable right for every human being.
The umpteenth massacre is taking place and is in danger of turning into genocide if we do not urgently adopt immediate, tangible measures. Last week, the ACP-EU Joint Parliamentary Assembly, of which I am Vice-Chairman, decided to adopt a resolution condemning the use of force by the Guinean authorities and demanding that the local government immediately complies with the rule of law and upholds fundamental rights.
Following the deaths of 157 people in street clashes, and the attempts of Moussa Dadis Camara to cover this up, members of the opposition turned to the international community in the hope of receiving help and greater protection. On 5 October, however, Captain Camara opposed the presence of a foreign peacekeeping force in the country, rejecting any kind of foreign interference in internal affairs.
I therefore feel that in addition to expressing our condemnation, we need to respond by taking immediate, concrete action, as my fellow Member Mr Rinaldi just said. In the face of violations and denials of the right to life - with women and children paying the price once again - we cannot fail to act and demand a return to the rule of law. Therefore, by calling upon you, my fellow Members and representatives of the institutions, I hope that we can reach unanimous agreement - and I stress unanimous - to adopt immediate measures enabling the people of Guinea to re-establish fundamental and inalienable rights, such as democracy and freedom, in their country. Naturally, I also wish to personally express my support for all the families affected by these tragic events.
(SV) Mr President, Mrs Malmström, ladies and gentlemen, I am a member of the Committee on Fisheries and I visited Guinea myself last December, so I have followed this matter very closely.
First of all, I find it remarkable that the European Union is maintaining its fisheries agreement with Guinea, as the agreement was entered into with the previous regime two weeks before the coup. We have, in fact, stuck to an agreement that we entered into with a lawful regime, but now there is a military dictatorship. We have stuck to this all year.
Yesterday, the US Secretary of State, Hillary Clinton, openly urged Moussa Dadis Camara and his regime to step down. I can only agree with this minimum demand and would also like to point out that it would be a disgrace for the European Parliament if, in two weeks' time, we were to vote in favour of a fisheries agreement with Guinea that would provide this regime with more than EUR 1 million at the end of November. The fisheries agreement relates to tuna fishing for 25 European boats. I believe that these boats will quite clearly have to look for other waters to fish in, because the EU cannot do business with dictatorships that slaughter their own people openly on the streets.
The argument put to the Committee on Development and the Committee on Fisheries by the Commission that the money from the fisheries agreement will benefit the people is completely wrong. It reflects the Commission's evaluation of the previous agreement. We have no idea where the money from these fisheries agreements will end up. They related to the previous regime. I hardly think it likely that the present regime will use the money better.
I wonder, therefore, what the Council is intending to do about the fisheries agreement. Does the EU intend to join with the US and demand that the regime steps down?
(RO) I also would like to say that I regard the acts of violence committed in Guinea as absolutely appalling. I see that two hours ago, the French Foreign Minister stated that Dadis Camara is assumed to have been involved in the decision to carry out the massacre, which is an extremely serious state of affairs.
The source of the tensions, quite apart from the acts of violence which are appalling, undoubtedly lies in the fact that Dadis Camara wishes to become Guinea's leader permanently and is reluctant to keep his promise not to have any involvement whatsoever in the country's political life. I believe, too, that the international pressure exerted in connection with this must be very clear. On the other hand, I welcome that the President of Burkina Faso, Blaise Compaoré, who has a great deal of experience in conducting negotiations and mediation in African conflicts, has been appointed as a mediator in this case. I believe that he must be supported by our diplomatic efforts.
Mr President, I must correct Mrs Joly when she said that the Committee on Fisheries voted unanimously to reject this proposed partnership agreement with Guinea. In fact, it voted by just one vote to do so. Quite astonishingly, the PPE Group voted solidly to retain the agreement. This is an agreement which puts some hundreds of thousands of euros into the hands of this regime in order that we can take tuna from the coast. Like many of these agreements, it is a shabby deal at the best of times and, in the present circumstances, it is utterly unacceptable.
The Minister mentioned possible sanctions to be taken against Guinea. Will she now add this to her list and give us an undertaking that she will fight to try and ensure that this partnership agreement is suspended?
Mr President, as a human rights lawyer with almost a quarter of a century of experience internationally and at home in Hungary, I take every opportunity to emphasise the need for the European Union to defend human rights, preferably across the world. But it is extremely important to do it in a credible way and, in order to do so, we have to defend human rights within our borders as well, within the European Union system.
As I have mentioned to you several times during the last three months, Mrs Kinga Göncz, a member of the Committee on Civil Liberties, Justice and Home Affairs in this Parliament, used to be a member of a government which we call in Hungary the 'eye-shooter' government, who were shooting at people on the streets of Budapest on 23 October 2006. Ever since then, there has been a human rights crisis in Hungary, and this European Union does not do anything about it. We have a Vice-Chair of the Committee on Civil Liberties who was a member of the government at that time. Until we look seriously into this matter, nobody will think that anything we do in the human rights fields is credible.
President-in-Office of the Council. - Mr President, again my thanks to the European Parliament for putting this on the agenda. It is a very serious subject and, as I hope you understood from my introduction, we share your concerns about the horrible breach of human rights that has happened in Conakry. There are concerns and worries about people still being detained, and we have asked for a complete investigation of what has happened and the release of the prisoners.
I think we can say that the European Union has been extremely clear. The events have been condemned by Mr Solana, Mr De Gucht, the Presidency and now, as I know, also by a declaration of the ACP Group in the European Parliament. It is very good that the European Union is unanimous, concrete and concise in its condemnation of these horrible events. We are also acting in very close cooperation with other actors in this, so that the international community can condemn and act in a very coherent way. That is the only way we can really exercise pressure.
We have the international contact group. There has been the appointment of the mediator, the President of Burkina Faso, which is very good, and he is a member of the contact group. Together with the contact group, of which the EU and the US are members, we have - in answer to your question, Mrs Lövin - called for Captain Camara's resignation. The whole world community has asked for that to happen.
We are also open to answering other questions and to discuss sanctions. We think it will have more effect if we do it together with the international community. There are different options on how you can target individuals and so on in this, and we need, in the coming days, to further discuss with international actors how we can coordinate those sanctions in order for them to have the maximum effect: with the African Union, with the contact group, with the US, etc.
We have also, as I said, opened consultations under Article 96 of the Cotonou Agreement, and we have frozen all EU development aid, apart from the humanitarian aid and the assistance to the democratic transition.
On fisheries - whether that can be part of it or not - I hear very clearly what you say. I can only encourage you to continue the discussions with the Commission. It is the Commission which is responsible for EU fishery policy. We are also discussing this with the Commission, and I am sorry they are not here right now. But you can be assured that we will keep on working with the international community to continue with the pressure and to push for a full investigation and, hopefully, also one day for free and fair elections in Guinea. My thanks to you and to the Members for this debate.
Thank you very much, Mrs Malmström. You have had so much patience spending the whole afternoon and part of the evening here. One can see that not so long ago, you were a Member of this House and so you like this environment very much!
The debate is closed.